A direction to seize and secure a domestic animal running at large in the streets of a borough necessarily implies authority to feed and shelter it until the owner duly claims the animal or it is disposed of in accordance with law. It cannot be allowed to starve, or go shelterless in winter, while steps are being taken to find the owner and make him care for the animal, or until the necessary proceedings looking to its sale as an estray are completed. Merely to seize and fasten the animal to some post in the open street, without making provision for food, water and shelter, until found by its owner, or it dies of starvation, thirst or exposure, could not have been contemplated by the ordinance. The obligation to feed and care for the animal is a necessary adjunct to the duty of seizing and securing it.
The police officers were but performing their duty, therefore, when they seized the mule and arranged with the plaintiff to furnish it food and shelter while its ownership was being looked into or its ultimate disposition was being decided upon; and the plaintiff had a right to look to the borough for proper and reasonable reimbursement for the outlay thus made on its account. We are not called upon to decide whether the plaintiff is entitled to the payment of his claim in full, or how much is reasonable in the circumstances; but to hold that he can recover nothing because the ordinance does not specifically provide for the necessary care and feeding of animals which it directs to be seized, I cannot agree to.